DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/22/2021 with respect to grouping  have been fully considered but they are not persuasive. Applicant argues that Yuyama does not teach grouping of overlapping medication of multiple patients. However a comparison of figures 17 and 18 show that the medications of Hanako and Jiro may not overlap, but the medications of Jiro and Taro do overlap on both Alinamin and Warfarin. Additionally Carson discloses grouping orders based on the overlap of medications (para 0135). For at least the foregoing reasons claims 1, 10 and their dependent claims stand rejected.
Applicant's arguments filed 07/22/2021 with respect to identification of at least two receptacles have been fully considered but they are not persuasive. Applicant argues that Carson teaches away from identification of at least two receptacles of a first dose pack to fill because of the shutter feature. However the shutter feature is disclosed for the circular blister packs and not for rectangular blister packs and Chudy discloses simultaneously displaying all of the receptacles to be filled and not to be filled in each dose pack with a first type of medication. For at least the foregoing reasons claims 1, 10 and their dependent claims stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson et al. US 2013/0018503 in view of Chudy et al. US 2013/0218330 and Yuyama et al. 2010/0121486.
Carson discloses a system comprising:
(Re claim 1,10) “at least eight medication dose packs laid on a support surface … at least 28 receptacles … prescription profiles of a plurality of clients… rows and columns" (38,40, 90b figure 2C, 4, 23 para 0014, 0016, 0136). “an assistance processor” (14 figure 4). “a dose pack medication localizer for obtaining the dose pack prescription profiles for each said medication dose pack for all of the plurality of clients … location of each receptacle … identifying medication items required” (para 0012-0014, figure 22, 23). “a medication grouper … receptacle … corresponding one of the medications” (para 0012-0014, figure 22,23). “a distribution matrix generator … filling sequence for filling” (para 0012-0014, figure 22,23). “an output for producing a visual representation of the distribution sequence” (36 figure 5).
Carson discloses one system for filling radially arranged blister packs but also states that a blister pack with a grid of rows and columns could also be used and that the system organizes orders for a plurality of users with regard to overlapping medications (para 0135). 
Carson does not disclose a specific system for a grid arranged filling system which simultaneously displays all of the receptacles (two or more) to be filled and not to be filled in each dose pack with a first type of medication nor that a plurality of clients doses are dispensed in a single order.
Chudy teaches a specific system for a grid arranged filling system which simultaneously displays all of the receptacles to be filled and not to be filled in each dose pack with a first type of medication. (figures 37,40,46,69,76,88; para 0318-0322).
Yuyama teaches that a plurality of clients doses are dispensed in a single order for clients with overlapping medications (figure 17, para 0114).


(Re claim 2) “receive position data  for each said dose pack from an input … locations” (figure 5, para 0012-0014).
(Re claim 3) “dose pack medication localizer is configured to determine locations of the receptacles of each dose pack based on positions of each dose pack on the support surface … standard configuration” (figure 5, para 0012-0014).
(Re claim 4) “system includes a safety module for authenticating an operator” (724 figure 26B).
(Re claim 5,15,17) “output is adapted to provide the visual representation on the support surface over said dose packs … which receptacles” (36,38 figure 5).
(Re claim 6,11) “a filling verifier for verifying that the right medication item is used” (para 0012-0014, 0066).
(Re claim 7,19) “output to display a visual validation grid for verifying dose packs after filling” (36 figure 5,29A, para 0066-0067).
(Re claim 8,12) “distribution matrix generator is configured to keep track of the filling of the medication dose packs based on an inventory of the medication items for each grouping" (560 figure 22,26B).
	(Re claim 9,13) “distribution matrix generator is configured to identify the filling of one of the dose packs as incomplete based on said tracking” (516,560 figure 20,22,26B, para 0171).

	(Re claim 16) “verifying that the receptacles … steps are filled … prior to outputting a subsequent step” (868 figure 29B).
	(Re claim 18) "determining includes receiving data from an input operable by an operator” (para 0068 ‘input devices’).
	(Re claim 20) “verifying with the filing verifier and determining the location … scanning at least one identifier (para 0014,0075).
	(Re claim 21) “verifying and determining scanning at least one identifier” (para 0014,0075).
	(Re claim 22) “indication that at least two of the first type of the medication items is required in any one of the receptacles of the medication dose cards” (para 0071, ‘compartments … unit dose … multiple tablets’).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3651